Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
	No new claim amendments have been filed.  Claims 1-7, 9-24, 44-58 filed 10/26/2018 are pending.

Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 11/18/2021 is acknowledged.  
It was noted in the restriction requirement that this application contains claims directed to more than one species of the generic invention as follows: 
the claims provide specific species of starting materials of a DNA pool which are analyzed (see (b) (i)-(iii) in claims 1 and 44).
Applicant did not provide an election of species, however upon initial review of the specification and search, it does not appear to be an undue burden to examine the three species listed.  Accordingly, the species election is withdrawn.
Claims 44-54, drawn to a method of increasing genotype efficiency of a progeny are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claims 1-7, 9-24, 55-58, drawn to a method of genotyping progeny plants are currently under examination.

Priority
	This application filed 10/26/2018 is a national stage filing of PCT/US2017/30754 filed 5/3/2017, which claims benefit to US provisional 62/335346 filed 5/12/2016; and is the parent of 17/229818 filed 4/13/2021 (TrackOne application).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 10/26/2018, 1/15/2019 and 12/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example page 14 of the specification.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 18 for example.  
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-7, 9-24, 55-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
	Claim 1 is generally drawn to a method of genotyping progeny plants.  More specifically, the claims are drawn to methods for genotyping plant progeny, comprising providing a pooled DNA sample comprising genomic DNA samples isolated from progeny plants of two crop progeny, detecting in the pooled DNA sample alleles of marker loci from the progenies of the first and of the second crop species, and analyzing the pooled DNA sample for at least one T'k for each detected marker locus by calculating the probabilities that a pattern of inheritance at a previous marker locus can result in a pattern of inheritance at the marker locus based on the pedigree information and genetic map distance information, building a second matrix Ek for each detected marker locus by calculating the probabilities that an observed genotype of the pooled genomic DNA sample could be produced by each permutation of inheritance from each parent plant in the parental cross that produced the progeny plant based on each detected allele and the pedigree information, and determining a most probable genotype for the at least one detected marker locus for each progeny plant; wherein the determining comprises hidden Markov modeling.  Dependent claims provide for more details on the analysis, the number of loci observed, and indication of specific phenotypes that are to be observed and correlated with genotype.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps and the correlation of the obtained genotypic information (detected allele/locus) with determining the most probable genotype of progeny plants.  In view of the teachings of the specification, the claims are drawn to methods for increasing genotyping efficiency by using pooled samples of progeny, which apply the natural principle of a correlation of individual genotypes (from first crop species and from second crop species) and particular phenotype(s); and where increased genotyping efficiency is just an intended goal. These claims read on thought processes, i.e., visually observing two crop plants, e.g., maize and canola (“detecting”, “analyzing”, and “building a matrix”) and naturally occurring phenomena (an individual that has a given 
	As the steps of “detecting”, “analyzing”, and “building a matrix” are very generally recited, the combination of (“detecting”, “analyzing”, and “building a matrix” is together reasonably interpreted as mere data gathering. Computing, constructing datasets and using statistical models was well understood, conventional, and routinely performed in the art at the time the application was filed. Furthermore, the limitation of genotyping breeding individuals at a plurality of markers or alleles does not change the steps to be performed. See MPEP § 2106.05(g) for a discussion on adding insignificant extra-solution (both pre-solution and post-solution) activity to the judicial exception. See also MPEP § 2106.05(h) for a discussion on generally linking the use of a judicial exception to a particular technological environment or field of use.  The claims appear to fall into the category of Mathematical Concepts, as it applies the use of statistics and mathematical relationships in analyzing probabilities, and also into the category of  Mental Processes, as concepts performed in the human mind (including an 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  It is noted that step (b) recites ‘providing a pooled genomic DNA’, and in review of the specification it does not appear that is necessarily a physical step and that what is provided is data about the sequences to detect a allele/loci.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  To the extent it could encompass a physical step of isolating, sequencing and obtaining read data of a sample, this step appears to be a broad generic step directed towards methods to obtain sequence data for further analysis, and does not appear to provide for significantly more than a means to obtain data for further analysis.
For step 2B of the 101 analysis, to the extent that ‘providing’ is a physical step, the claims would be interpreted to recite additional elements and are found to be the steps of obtaining sequence data and do not appear to be a practical application of the analysis nor does there appear to be evidence of record that this step provides significantly more when the claims is analyzed as whole.  As such, the claims do not provide for any additional element to consider under step 2B.  To the extent that statistical analysis, such as the use of HMM, can be practiced using a computer it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court 

As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.   Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences to determine alleles/loci) to manipulate existing information (identify and correlate loci/alleles with a phenotype) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea cannot be circumvented 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-24, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US Application 17/229818 (notice of allowance and issue fee paid but no U.S. Patent No has yet been assigned). Although the claims at issue are not identical, they are not patentably distinct from each other because while having different pre-ambles, the claims both provide for the analysis of pooled genomic DNA samples, and 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-24, 55-58 are rejected under 35 U.S.C. § 103 as being unpatentable over Spindel et al., (2013, Bridging the genotyping gap: using genotyping by sequencing (GBS) to add high‑density SNP markers and new value to traditional bi‑parental mapping and breeding populations, Theor. Appl. Genet. 126: 2699-2716, with supplemental data) in view of Bink et al., (United States Patent Application Publication No. 2010/0095394 A1, published April 15, 2010), Jacobson et al., (2014, Marker Imputation Before Genomewide Selection in Biparental Maize Populations, The Plant Genome 8(2): 1-9), and Li (2006, Statistical Models of Sequencing Error and Algorithms of Polymorphism Detection, PhD Thesis, University Of Southern California, pp 1-133). 
	Claim 1 is generally drawn to a method of genotyping progeny plants.  More specifically, the claims are drawn to methods for genotyping plant progeny, comprising providing a pooled DNA sample comprising genomic DNA samples isolated from progeny plants of two crop T'k for each detected marker locus by calculating the probabilities that a pattern of inheritance at a previous marker locus can result in a pattern of inheritance at the marker locus based on the pedigree information and genetic map distance information, building a second matrix Ek for each detected marker locus by calculating the probabilities that an observed genotype of the pooled genomic DNA sample could be produced by each permutation of inheritance from each parent plant in the parental cross that produced the progeny plant based on each detected allele and the pedigree information, and determining a most probable genotype for the at least one detected marker locus for each progeny plant; wherein the determining comprises hidden Markov modeling.  Dependent claims provide for more details on the analysis, the number of loci observed, and indication of specific phenotypes that are to be observed and correlated with genotype.
	Spindel et al. teaches bridging the genotyping gap in crop species and populations, and teaches using genotyping by sequencing (GBS) to add high‑density single nucleotide polymorphism (SNP) markers and new value to traditional bi‑parental mapping and breeding populations (entire document; see Title, Abstract, for example). 
	Spindel et al. teaches the analysis of pooled progeny DNA samples from a cross of two parents, IR64 x Azucena (i.e., providing a pooled DNA sample wherein the parental genotypes are previously known). This population represents an ideal test case for using GBS to add high density SNP markers to a mapping population due to the wide variety of segregating traits present in the recombinant inbred line progeny as a result of genetic divergence between the two 
	Spindel et al. teaches that, following short read alignment and SNP calling using PANATI and other methods, missing genotype calls as a result of too few or no reads observed at a locus were imputed using a program ("GBS-PLAID") developed for the work and designed for GBS on bi-parental mapping or breeding populations. The method resolves phase of two-locus haplotypes using a Bayesian framework, where the prior reflects the relative expectation of coupling versus repulsion haplotypes and any preference for either parent’s haplotype given the breeding scheme of the population (page 2703, right-hand col., last paragraph). Posterior haplotype probabilities are then computed using the observed data from all samples where both loci have a genotype call (Id.). For samples which are missing data at the locus to be imputed but have a genotype call at the reference locus, posterior probabilities of the diploid genotype at the missing locus are computed based on the probability of the necessary two-locus haplotypes for each possible genotype combined with a prior for the genotype reflecting any expected bias for a parental allele (Id.). The framework is extended by using adjacent markers both 5' and 3' relative to the imputed locus as reference loci (page 2704, left-hand col., second paragraph). 
et al. does not explicitly teach every single step of the instant claims. However, such claimed methods and compositions would have been prima facie obvious to a person of ordinary skill in the art at the time of filing for the following reasons.
	Bink et al. teaches a statistical approach for optimal use of genetic information collected on historical pedigrees, genotyped with dense marker maps, into routine pedigree analysis of active maize breeding populations (entire document; see Title, Abstract, for example). 
	Bink et al. teaches means of predicting plant phenotypes that incorporates marker data. The method operates by collecting information from a population pertaining to one or more loci, which is used to build one or more matrices by calculating, for the alleles present at the measured loci, the probability that the alleles are identical by descent. These matrices are then used to develop a second set of matrices in which each value represents the probability that a certain individual in the population descended from a certain ancestral (founder) genotype. This set of second matrices can then be used as part of a breeding program for selecting and breeding individuals from the population (i.e., increasing genotyping efficiency; building a first matrix and building a second matrix) (see Abstract; see page 1, paragraph 0007, Summary, for example). 
	Bink et al. teaches that the first matrix of IBD probabilities (i.e., probability that the QTL alleles are identical by descent) is calculated using standard statistical techniques, including those based on Markov Chain Monte Carlo algorithms. The genotypes in the second matrix are automatically generated using mathematical models. The second matrix is calculated using a latent (ancestral) class model, although other models such as a threshold model, distance model, a vector model, or a cluster analysis model may be used. The second matrix is used in a Bayesian statistical approach for more accurate QTL detection and prediction of plant phenotypes with Id., paragraph 0010; Fig. 2 and accompanying text; see also page 2, paragraphs 0019-0029, for example, describing how the first matrix depends on the specified locus and is typically calculated from the pedigree data and genetic marker data, and may contain identity by descent probabilities measured across multiple loci, chromosomal segments, haplotypes, or the whole genome). 
	Bink et al. teaches that the classification of the progeny into groups using highly accurate IBD information can be used to augment a statistical analysis of the progeny, including the mapping of quantitative trait loci (QTL) as the statistical analysis technique (page 8, paragraph 0071). Bink et al. further teaches the collection of phenotypic data were collected on numerous traits using standard practices (page 9, paragraphs 0080-0082). 
	Bink et al. teaches that pedigree and genotype information can be collected on the set of parents which have been crossed (page 9, paragraph 0077). This information is used to calculate identity by-descent (IBD) information on the parents and progeny in the population and in turn used by the described methods to classify the progeny into groups (see Example 1 for descriptions of these methods). The resulting information was then used to augment a statistical analysis of the population using Bayesian Markov Chain Monte Carlo methods for mapping quantitative trait loci, QTL (Id.). 
	Bink et al. teaches obtaining genomic estimated breeding values for the genotyped breeding individuals using the phenotypes of the candidates, which, enables the selection of individuals for use in further crosses in the breeding program (page 6, paragraph 0063 – page 7, paragraph 0067; Fig. 1 and accompanying text). New populations generated from the selected 
	Bink et al. teaches that the matrices used will incorporate information that has been compiled regarding the pedigree of potential parental lines for each biparental cross (page 5, paragraph 0055). See also Example 1 for an example of various built matrices, for example a similarity measurement that is the probability that any two individuals share the same allele of a common ancestor for a particular gene, marker, chromosomal segment, or haplotype (paragraph 0058). 
	Bink et al. teaches that a whole genome selection technique can be used as the statistical technique for evaluating the F1 hybrid progeny (paragraph 0083, bridging pages 9-10). See also many relevant references listed in paragraphs 0086-0105 on page 10; references omitted). 
	Bink et al. teaches that the genetic markers used can be any that are used in traditional QTL mapping analysis such as SNPs (Id., paragraph 0008); see also page 9, paragraph 0082 for a description of the recording up to 18 generations of pedigree relationships and genotypic information at 768 SNP markers throughout the genome.
	Bink et al. teaches an embodiment of the method where each F1 hybrid is produced by crossing two inbred parents together (i.e., the inbred individuals are homozygous) (page 9, paragraph 0081, for example). See paragraph 0070 on page 8 for a description of progeny obtained from double haploid individuals. See also paragraph 0076 on page 8 for a description of an embodiment with five inbred parents used in four connected crosses (i.e., at least three or at least four different parental breeding crosses). 

	Bink et al. teaches and claims (claim 1 of BINK, for example) a method for producing progeny, which comprises: a. collecting pedigree and genotype information pertaining to one or more loci in at least one individual in a population; b. building a first matrix by calculating the probability that alleles present at one or more loci in the one or more individuals are identical by descent in the population, based on the pedigree and genotype information; c. using the first matrix to produce a second matrix that classifies one or more individuals from the population; d. using the second matrix to select a Subset of the individuals from the population that have an increased probability of producing progeny having a targeted goal; and, e. breeding the selected individuals. 
	Bink et al. further teaches and claims (claim 11 of BINK, for example) a method for producing selected progeny, which comprises: a. collecting pedigree and genotype information pertaining to one or more loci from a population; b. building a first matrix by calculating the probability that alleles present at the one or more loci in one or more individuals are identical by descent in the population, based on the pedigree and genotype information; c. using the first matrix to produce a second matrix that assigns one or more individuals from the population into groups; d. using the second matrix to augment a statistical analysis of at least one phenotype of progeny of the individuals; and e. selecting individuals for use in a breeding program based on the augmented statistical analysis, thereby producing selected progeny. 

	Bink et al. teaches and claims phenotype that can be yield, leaf angle, anthesis-silking interval, staygreen duration, early growth rate, overall growth rate, growth pattern, maximum biomass, total biomass, nitrogen use efficiency, water use efficiency, tocol content, oleic acid content, phytic acid content, amino acid composition, oil quality or quantity, energy availability, digestibility, fatty acid composition, a pathogen defense mechanism, lysine and sulfur levels, starch synthesis, disease resistance, herbicide resistance, male sterility, plant vigor, nutrient content, hemicellulose content, cellulose production, cold tolerance, salt tolerance, heat tolerance, drought tolerance, grain moisture content, stalk lodging, root lodging, root pulling resistance, stand establishment, emergence, midsilk, test weight, protein content, starch percentage, relative maturity, plant height, seed size, disease resistance genes, heading date, resistance to insects, brittle snap, stalk breakage, resistance to fungus, seed moisture, head shape, hullability, seedling vigor, beginning bloom date, maturity date, seed shatter, winter survival, fiber strength, ear height, plant barrenness, seed number, seed weight, and color grade (claims 6 and 15 of Bink et al., for example). 
	JACOBSON teaches marker imputation before genomewide selection in biparental maize populations, and teaches that marker imputation increases the response to selection (R) and prediction accuracy (rMP) among the progeny of two maize (Zea mays L.) parental inbreds, A and B (entire document; see Title, Abstract, for example) (i.e., parental genotypes are previously known). Marker imputation, which is the prediction of missing SNP data on the basis of information on nearby SNP markers, can be used to effectively increase NM (the number of markers used in genomewide selection) in a cost-effective way (page 2, left-hand col., second M) used in genomewide selection affects its accuracy, which is measured as the correlation between the marker-predicted values and phenotypic values (rMP) (Id., first full paragraph). 
	Bink et al. teaches that the invention may be used to select individuals for use in a breeding program, for example for selecting individuals from a single biparental cross between two inbred parents. Identity-by-descent (IBD) information is generated on a population based on pedigree and marker data. Combining the techniques with accurate pedigree records further improves the IBD calculation through the imputation of missing genotypes and the identification and correction of genotyping and/or pedigree errors (page 7, paragraphs 0068-0069). The classification of the progeny into groups using highly accurate IBD information is then used to augment a statistical analysis of the progeny (page 8, paragraph 0071). For example, mapping of quantitative trait loci (QTL) can be used as the statistical analysis technique. The classification of the progeny allows the consideration of a smaller number of marker positions, rather than the full set of marker loci of the progeny (Id.). This reduces the computational complexity and speeds up the QTL analysis (Id.).
	Jacobson et al. teaches imputation of the markers from the progeny coverage of 49 to 100 SNP markers to the parental marker coverage of 2911 SNP markers (page 2, right-hand col., Marker Imputation section). 
	Jacobson et al. teaches the number of imputed single nucleotide polymorphism (SNP) markers needed to reach a plateau in rMP for traits such as grain yield, moisture, and test weight (Abstract, for example); and also teaches the lowest number of assayed SNP markers that can be used for imputation without a significant decrease in rMP (Id.). The progeny of 27 biparental Id.). 
Jacobson et al. teaches matrices where for each trait, the performance of the first F3 line was predicted as yP = [Symbol font/0x6D] + Xm, where yP was the predicted performance of the F3 line; [Symbol font/0x6D] was the estimated mean of the N – 1 F3 lines used as the training population; X was a 1 [Symbol font/0xB4] NM row vector of genotype indicators; and m was an NM [Symbol font/0xB4] 1 vector of RR-BLUP (ridge regression–best linear unbiased prediction) marker effects (page 3, left-hand col., last paragraph). 
	LI teaches statistical models of sequencing error and algorithms of polymorphism detection (entire document; see Title, Abstract, for example). 
	LI teaches pooling of DNA samples, and teaches background effects reduction before signal deconvolution and alignment (page 66, section 4.2.4) (i.e., calculated by probabilistic deconvolution). LI extensively teaches signal deconvolution (page 73, last paragraph; page 74; pages 80-81, section 4.2.7; “Deconvolution” section 4.2.8, spanning pages 85-87). 
	LI teaches analysis of the Arabidopsis thaliana (model plant system) genome, obtained from 96 individual plants (page 49), and teaches the identification of 17000 single nucleotide polymorphisms and insertion-deletion polymorphisms (page 99). Among the polymorphisms, 15% were intergenic, 55% exon, 22% intron, 4% UTR, and 5% pseudogene (Id.). Trace preprocessing and spike train alignment were applied for the analysis of this data set, and to examine the polymorphisms based on the results (page 100, first paragraph). Accurate identification of polymorphism is the key to linkage analysis and association studies (page 119, last paragraph). 
	LI teaches interpretation of the spike heights as allele frequency, and teaches how to access the accuracy of the polymorphism identification (page 120, second paragraph). In pooled 
	LI teaches sequencing of the same locus, where the reads are very similar except at the polymorphic sites (page 103, penultimate paragraph). 
	LI teaches the development of a software that implements the described algorithms and methods, and describes various signal matrices (Chapter 6, pages 109-118). In Appendix A on pages 131-132, LI describes genome analysis using the hidden Markov model (i.e., hidden Markov modeling). 
	Given the teachings of Spindel et al., Bink et al., Jacobson et al., and LI as described above, it would have been obvious to one of ordinary skill in the art at the time the application was filed to combine and to modify their teachings, and to use DNA pooling and deconvolution including hidden Markov modeling, to thereby increase genotyping efficiency in a desired plant breeding program; thus arriving at the Applicants’ invention with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of genomic selection and breeding, as taught by the cited references. The cited references provide ample biological, biotechnological, genetic, bioinformatic, mathematical, statistical, and computational teachings (including DNA pooling, analyzing genotypes of progeny, building matrices for the detected marker loci, calculating probabilities, using deconvolution, for example) that are also paralleled in the instant claims. 
	Bioinformatic analysis, in silico genome analyses of crop plants, phenotype analyses, plant breeding, genotyping, marker, allele, and SNP identification, DNA pooling, parent-progeny imputation from pooled samples, and analyzing and determining genotype via various algorithms 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/Primary Examiner, Art Unit 1631